DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 6,147,876 hereinafter referred to as “Yamaguchi”).
With respect to claim 1, Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a semiconductor package comprising: a substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface of substrate) and one or more traces (105, 107, 109,131 and 133) on a second side/(depressed side surface area) of the substrate (100), wherein the substrate (100) is rigid (see col.9 lines 40-48 wherein ceramic printed wiring board 100 is disclosed; see col.9 lines 50-67 and see col.13 lines 40-60 wherein conductive pads circuit patterns 105, 107, 109, 131 and 133 are disclosed); at least one die (201D, 202D and 203D) mechanically and electrically coupled to the first side of the substrate (100), wherein the die (201,202 and 203) is a high voltage die (col.12 lines 57-65 and col.13 lines 35-65 wherein IC chips 201 -203 are disclosed; it submitted by the examiner that, inherently, integrated circuit chips are of at least semiconducting material (i.e. material including GaN) with relatively high voltage); one or more traces (105, 107, 109, 131 and 133) extending fully across one or more 
With respect to claim 5, Yamaguchi discloses, in Figs.7-8, 21-26 and 32, the device, further comprising one of a clip or two or more wirebonds electrically coupling the one or more die to the substrate.
With respect to claim 8, Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a semiconductor package comprising: a ceramic substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface) and one or more traces (105, 107, 109, 131 and 133) on a second side/(depressed side surface) of the rigid ceramic substrate (100), wherein the ceramic substrate (100) is electrically insulative (see col.9 lines 40-48 wherein ceramic printed wiring board 100 is disclosed; see col.9 lines 50-67 and see col.13 lines 40-60 wherein conductive pads circuit patterns 105, 107, 109, 131 and 133 are disclosed); at least one high voltage die (201-203) mechanically and electrically coupled to the first side of the ceramic substrate (100) (col.12 lines 57-65 and col.13 lines 35-65 wherein IC chips 201-203 are disclosed; it submitted by the examiner that, inherently, integrated circuit chips are of at least semiconducting material (i.e. material including GaN) with relatively high voltage); one or more traces (105, 107, 109, 131 and 133) extending from the first side/(non-depressed side surface) to the second side/(depressed side surface) of the ceramic substrate (100) across a full thickness of the ceramic substrate (100) and completely across an external surface of the ceramic 
With respect to claim 21, Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a substrate for a semiconductor package, the substrate comprising: a substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface) and one or more traces (105, 107, 109, 131 and 133) on a second side/(depressed side surface) of the substrate (100) (see col.9 lines 40-48 wherein ceramic printed wiring board 100 is disclosed; see col.9 lines 50-67 and see col.13 lines 40-60 wherein conductive pads circuit patterns 105, 107, 109, 131 and 133 are disclosed); one or more traces (105, 107, 109, 131 and 133) extending across one or more external edges of the substrate (100), the one or more traces (105, 107, 109, 131 and 133) extending across a full thickness of the substrate (100) located between the first side and second side (see Figs.7-8, 21, 24-25 and 32, wherein pad electrode 105 extending in a full thickness of substrate so as to cover the depressed side surface, the non-depressed side surface and the surface there between are shown); and a molding compound (Sb) encapsulating the one or more traces extending across the full thickness of the substrate (see Fig.32, col.15 lines 26-36 wherein conductive resin material Sb covering IC chips and edges of substrate 100 is disclosed); wherein the one or more traces (105, 107, 109, 131 and 133) that extend along the one or more external edges of the substrate (100) across the full thickness physically and electrically connect the one or more traces (105, 107, 109, 131 and 133) on the first side/(upper surface) of the substrate (100) with the one or more traces on the second side of the substrate (100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein (US 2007/0138651 A1) in view of Yamaguchi.
With respect to claim 1, Hauenstein discloses, in Fig.13-16 and 22, a semiconductor package comprising: a substrate (113) comprising one or more traces (111) on a first side and one or more traces on a second side of the substrate (113), wherein the substrate (113) is rigid (see Par.[0043] and [0096] wherein DBC substrate including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed); at least one die (1 and 2) mechanically and electrically coupled to the first side of the substrate (113), wherein the die (31) is a high voltage die (see Par.[0074]-[0075] wherein power GaN MOSFET dies 31 is disclosed); and a molding compound (230) encapsulating at least the first side/(upper surface) of the substrate (113) and the one or more edges of the substrate (see Fig.22, Par.[0108] wherein mold compound encapsulating the package including the edge of substrate 110 is disclosed). However, Hauenstein does not explicitly disclose one or more traces extending fully across one or more external edges of the substrate, the one or more traces extending across a full thickness of the substrate located between the first side and the second side; and a molding compound encapsulating at least the first side of the substrate and fully encapsulating the one or more traces that extend fully across the one or more external edges of the substrate; wherein the one or more traces that extend fully across the one or more edges of the substrate across the full thickness physically and electrically connect the one or more traces on the first side of the substrate with the one or more traces on the second side of the substrate
Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a semiconductor package comprising: a substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface of substrate) and one or more traces (105, 107, 109,131 and 133) on a second 
Hauenstein and Yamaguchi are analogous art because they are all directed to a chip packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Hauenstein to include Yamaguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the substrate structure in Hauenstein by including conductive layer over depressed side surface as taught by Yamaguchi in order to utilize extending circuit patterns over the edges of substrate thereby enhancing electrical conductivity of the overall package for more actuate testing.
With respect to claim 2, Hauenstein discloses, in Fig. 13-16 and 22, the device, wherein the substrate (113) is ceramic and comprises one of aluminum nitride, aluminum oxide, or any combination thereof (see Par.[0043] and [0096] wherein DBC substrate including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed).
With respect to claim 3, Hauenstein discloses, in Fig. 13-16 and 22, the device, wherein the substrate is a direct bonded copper substrate (see Par.[0043] and [0096] wherein direct bonded copper DBC substrate 110 including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed).
With respect to claim 4, Hauenstein discloses, in Fig. 13-16 and 22, the device, wherein the die (31) comprises gallium nitride (GaN) (see Par.[0074]-[0075] wherein power GaN MOSFET dies 31 is disclosed).
With respect to claim 5, Hauenstein discloses, in Fig. 13-16 and 22, the device, further comprising one of a clip (43) or two or more wirebonds electrically coupling the one or more die (31) to the substrate (110).
With respect to claim 6, Hauenstein discloses, in Fig. 13-16 and 22, the device, wherein the clip (43) comprises a thickness from a 3 mil to a 20 mil (see Par.[0077] wherein conductive layer 43 of thickness range of 300pm to 600pm (i.e. 11.8 mil to 23.6 mil)).
With respect to claim 8, Hauenstein discloses, in Fig.13-16 and 22, a semiconductor package comprising: a ceramic substrate (113) comprising one or more traces (111) on a first side and one or more traces on a second side of the rigid ceramic substrate (113), wherein the ceramic substrate is electrically insulative (see Par.[0043] and [0096] wherein DBC substrate including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed); at least one high voltage die (31) mechanically and electrically coupled to the first side of the ceramic substrate (113) (see Par.[0074]-[0075] wherein power GaN MOSFET dies 31 is disclosed); and a molding compound (210) encapsulating at least the first side (see Fig.22, Par.[0108] wherein mold compound encapsulating the 
Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a semiconductor package comprising: a ceramic substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface) and one or more traces (105, 107, 109, 131 and 133) on a second side/(depressed side surface) of the rigid ceramic substrate (100), wherein the ceramic substrate (100) is electrically insulative (see col.9 lines 40-48 wherein ceramic printed wiring board 100 is disclosed; see col.9 lines 50-67 and see col.13 lines 40-60 wherein conductive pads circuit patterns 105, 107, 109, 131 and 133 are disclosed); at least one high voltage die (201-203) mechanically and electrically coupled to the first side of the ceramic substrate (100) (col.12 lines 57-65 and col.13 lines 35-65 wherein IC chips 201-203 are disclosed; it submitted by the examiner that, inherently, integrated circuit chips are of at least semiconducting material (i.e. material including GaN) with relatively high voltage); one or more traces (105, 107, 109, 131 and 133) extending from the first side/(non-depressed side surface) to the second side/(depressed side surface) of the ceramic substrate (100) across a full thickness of the ceramic substrate (100) and completely across an external surface of the ceramic substrate (100) located across the full thickness (see Figs.7-8, 21, 24-25 and 32, wherein pad electrode 105 extending in a full thickness of substrate so as to cover the depressed side surface, the non-depressed side surface and the surface there between are shown); and a molding compound (Sb) encapsulating at least the first side/(non-depressed side surface) and fully encapsulating the one or more traces that extend completely across the 
Hauenstein and Yamaguchi are analogous art because they are all directed to a chip packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Hauenstein to include Yamaguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the substrate structure in Hauenstein by including conductive layer over depressed side surface as taught by Yamaguchi in order to utilize extending circuit patterns over the edges of substrate thereby enhancing electrical conductivity of the overall package for more actuate testing.
With respect to claim 9, Hauenstein discloses, in Fig. 13-16 and 22, the device, wherein the substrate is a direct bonded copper substrate (see Par.[0043] and [0096] wherein direct bonded copper DBC substrate 110 including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed).
With respect to claim 10, Hauenstein discloses, in Fig.13-16 and 22, the device, wherein the die (31) comprises gallium nitride (GaN) (see Par.[0074]-[0075] wherein power GaN MOSFET dies 31 is disclosed).
With respect to claim 11, Hauenstein discloses, in Fig.13-16 and 22, the device, further comprising one of a clip (43) or two or more wirebonds electrically coupling the one or more die (31) to the substrate (110).
With respect to claim 12, Hauenstein discloses, in Fig.13-16 and 22, the device, wherein the clip (43) comprises a thickness from a 3 mil to a 20 mil (see Par.[0077] wherein conductive layer 43 of thickness range of 300pm to 600pm (i.e. 11.8 mil to 23.6 mil)).
With respect to claim 21, Hauenstein discloses, in Fig.13-16 and 22, a substrate for a semiconductor package, the substrate comprising: a substrate (113) comprising one or more traces (111) on a first side and one or more traces on a second side of the substrate (113) (see Par.[0043] and [0096] wherein DBC substrate including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed). However, Hauenstein does not explicitly disclose one or more traces extending across one or more external edges of the substrate, the one or more traces extending across a full thickness of the substrate located between the first side and second side; and a molding compound encapsulating the one or more traces extending across the full thickness of the substrate; wherein the one or more traces that extend along the one or more external edges of the substrate across the full thickness physically and electrically connect the one or more traces on the first side of the substrate with the one or more traces on the second side of the substrate.
Yamaguchi discloses, in Figs.7-8, 21-26 and 32, a substrate for a semiconductor package, the substrate comprising: a substrate (100) comprising one or more traces (105, 107, 109, 131 and 133) on a first side/(non-depressed side surface) and one or more traces (105, 107, 109, 131 and 133) on a second side/(depressed side surface) of the substrate (100) (see col.9 lines 40-48 wherein ceramic printed wiring board 100 is disclosed; see col.9 lines 50-67 and see col.13 lines 40-60 wherein conductive pads circuit patterns 105, 107, 109, 131 and 133 are disclosed); one or more traces (105, 107, 109, 131 and 133) extending across one or more external edges of the substrate (100), the one or more traces (105, 107, 109, 131 and 133) extending across a full thickness of the substrate (100) located between the first side and second side (see Figs.7-8, 21, 24-25 and 32, wherein pad electrode 105 extending in a full thickness of substrate so as to cover the depressed side surface, the non-depressed side surface and the surface there between are shown); and a molding compound (Sb) encapsulating the one or more traces extending across the full thickness of the substrate (see Fig.32, col.15 lines 26-36 wherein conductive resin material Sb covering IC chips and edges of substrate 100 is disclosed); wherein the one or more traces (105, 107, 109, 131 and 133) that extend along the one or more external edges of the substrate (100) across the full thickness physically and electrically connect the one or more traces (105, 107, 109, 
Hauenstein and Yamaguchi are analogous art because they are all directed to a chip packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Hauenstein to include Yamaguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the substrate structure in Hauenstein by including conductive layer over depressed side surface as taught by Yamaguchi in order to utilize extending circuit patterns over the edges of substrate thereby enhancing electrical conductivity of the overall package for more actuate testing.
With respect to claim 22, Hauenstein discloses, in Fig.13-16 and 22, the device, wherein the substrate (113) is ceramic and comprises one of aluminum nitride, aluminum oxide, or any combination thereof (see Par.[0043] and [0096] wherein DBC substrate including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed).
With respect to claim 23, Hauenstein discloses, in Fig.13-16 and 22, the device, wherein the substrate is a direct bonded copper substrate (see Par.[0043] and [0096] wherein direct bonded copper DBC substrate 110 including ceramic insulating (e.g. Al.sub.20.sub.3; AIN; SiN; and other ceramics) layer 113 and patterned conductive layer 111 over first and second extremities upper surface of substrate is disclosed).
Response to Arguments
Applicant's arguments filed on 01/08/2021 have been fully considered but they are not persuasive. 
7.1. For instance, Applicant alleges that, in Yamagushi, the molding compound does not fully encapsulating the one or more traces that extend fully across the one or more external edges of the substrate (see remarks, page 8). Examiner disagrees because as it can clearly be seen in Yamagushi Fig.32, col.15 lines 27-36, wherein the multi-chip modules may be covered with a cover Sb of conductive 
7.2. Applicant also appears to suggest that the combination as proposed by examiner fails to establish a prima facie case of obviousness because the combination as proposed will render the resultant device inoperable and/or lack proper motivation (see remarks pages 9-10). Examiner disagrees with such remarks because:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. Also, Applicant attention is hereby directed to the fact that even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instrumentsv.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found knowledge generally available to one of ordinary skill in the art.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818